t c memo united_states tax_court sue and paul colvin petitioners v commissioner of internal revenue respondent docket no filed date joseph t bambrick jr for petitioners gary c barton and elizabeth downs for respondent memorandum findings_of_fact and opinion marvel judge in two notices of deficiency dated date respondent determined the following deficiencies with respect to petitioners’ federal_income_tax penalty year deficiency sec_6662 dollar_figure -0- big_number dollar_figure big_number dollar_figure in another notice_of_deficiency also dated date respondent determined the following deficiencies with respect to petitioner sue colvin’s ms colvin federal_income_tax year deficiency dollar_figure big_number big_number the disputed amount sec_1 relate to ms colvin’s sole_proprietorship sioux transportation sioux after concessions the issues for decision are 1petitioners do not assign error to all of respondent’s determinations in the notices of deficiency we deem any issue not raised in the assignments of error in the petition conceded see rule b tax_court rules_of_practice and procedure in addition petitioners concede dollar_figure of the adjustment to gross_receipts reported on the schedule c profit or loss from business and respondent concedes the remaining dollar_figure of that adjustment accordingly the parties resolved all issues with respect to respondent concedes that the adjustment to capital_gain for should be dollar_figure all remaining adjustments for all years at issue are computational in the petition petitioners challenge interest on the deficiencies but by separate order entered sua sponte we shall dismiss that part of petitioners’ case challenging interest for lack of jurisdiction see sec_6601 which provides that interest is excluded from the definition of tax for purposes of sec_6211 see 95_tc_209 whether ms colvin is entitled to the deduction for other expenses reported on her schedule c profit or loss from business and whether petitioners are entitled to the deductions for other expenses reported on the schedules c whether ms colvin is entitled to decrease the schedule c gross_receipts for by dollar_figure and whether petitioners are entitled to decrease the schedule c gross_receipts for by dollar_figure whether petitioners are entitled to an additional_depreciation deduction of dollar_figure for and whether petitioners are liable for the sec_6662 penalty for and findings_of_fact the parties have stipulated some of the facts which we incorporate in our findings by this reference petitioners resided in arkansas when they filed their petition petitioners were married during the years at issue and filed joint federal_income_tax returns for and ms colvin filed her 2respondent did not issue a notice_of_deficiency for however in order to decide the issues raised by ms colvin with respect to we must also decide whether she is entitled to a net_operating_loss_carryback from in computing her tax_liability see sec_6214 3unless otherwise indicated section references are to the internal_revenue_code in effect for the years at issue and rule references are to the tax_court rules_of_practice and procedure federal_income_tax returns with the filing_status of married_filing_separately petitioners were divorced at the time of trial during the years at issue ms colvin operated sioux an interstate trucking company based in springdale arkansas in ms colvin also operated sti inc a c_corporation which was a trucking company also operating out of springdale arkansas sioux received revenue from hauling loads in sioux also received revenue from leasing trucks to sti inc sioux had two types of arrangements with truck drivers in some years sioux leased trucks from owner-operators but in later years sioux owned trucks in some years such as both arrangements were in place sioux paid drivers per_diem for their expenses including meals motels and other expenses sioux calculated per_diem_amounts on the basis of the number of travel days those amounts were recorded in payroll books that indicated travel dates but not destinations besides the payroll books sioux had the following records system each load received a trip number that was listed in a load book the drivers brought bills of lading to the office 4only ms colvin was present at trial under the divorce settlement ms colvin is responsible for the deficiencies petitioner paul colvin was aware of the proceeding and chose not to participate when customers paid their bills a sioux employee posted the payment in the load book sioux operated on the cash_basis method_of_accounting wilson jackson an accounting firm prepared the returns until sioux did not have a bookkeeper so ms colvin totaled sioux’s gross_receipts and expenses and delivered the information along with sioux’s checkbooks to the return preparer starting with the return rita wilks ms wilks prepared ms colvin’s and petitioners’ federal_income_tax returns from information ms colvin furnished for the returns ms colvin totaled all the business checks that she had written and that had cleared the bank and gave ms wilks the totals she also provided ms wilks a list of all expenses by category and a statement of the total revenue for the depreciation schedule ms colvin provided an equipment list sometime in but before the preparation of the return ms wilks became an outside bookkeeper for sioux she used checkstubs deposit books bank statements payroll books and payroll reports to prepare the general ledger and profit and loss statements for she then used the bookkeeping records to prepare the returns procedural background on a date that does not appear in the record the internal_revenue_service irs commenced an audit of petitioners’ and ms colvin’s returns in date ms colvin retained bruce loch mr loch who represented petitioners throughout the audit mr loch reviewed cash receipts and disbursement records general ledgers trip reports payroll and other related items pertaining to and prepared a report subsequently the irs extended the audit to include mr loch reviewed the records related to and participated in the audit with respect to those years after respondent issued the notices of deficiency mr loch reviewed them and prepared a summary report of his findings petitioners filed a timely petition with this court after the case was calendared for trial petitioners mailed to the court a letter requesting us to accept an expert report prepared by mr loch the proffered report purports to summarize mr loch’s findings on the basis of his review of the notices of deficiency in his report mr loch reviews examination changes proposed at various stages of the audit and describes developments during the appeals process for every year at issue he opines within a reasonable degree of accounting certainty on whether specific adjustments in the notice_of_deficiency were appropriate and on what the income_tax changes and tax_liabilities should be respondent filed a motion in limine seeking to exclude mr loch’s report and testimony respondent contended that the report did not comply with rule g improperly addressed legal arguments and advocated for petitioners and was not helpful to the court respondent also objected to the report because it addressed matters before the issuance of the notice_of_deficiency petitioners filed an opposing motion to strike during the calendar call we held a hearing on the motions we granted respondent’s motion for the reasons stated therein and denied petitioners’ motion we did not admit mr loch’s report into evidence as an expert report and did not permit mr loch to testify as an expert witness before trial the parties submitted to the court a stipulation of facts accompanied by joint exhibits which included the notices of deficiency a form_5278 statement-- income_tax changes for petitioners’ federal_income_tax returns for sioux’s general ledgers for and and a form_1120 u s_corporation income_tax return for and the general ledger for of sti inc petitioners did not identify which entries in sioux’s general ledgers pertained to sioux’s deductions for and and introduced no credible_evidence to substantiate sioux’s deductions claimed on their returns that respondent disallows instead petitioners called mr loch to testify as a fact witness which we allowed petitioners’ counsel joseph t bambrick jr mr bambrick insisted that mr loch had participated in the audit which in his view was not different from preparing a return and had reviewed sioux’s business records mr loch testified that he became involved in this case in date when ms colvin retained him to review the revenue agent’s report and that he reviewed the revenue agent’s report for and sioux’s books_and_records for respondent objected on the ground of relevancy and we sustained the objections we explained to mr bambrick among other things that mr loch’s testimony does not prove whether respondent’s adjustments were incorrect because mr loch had no firsthand knowledge regarding the relevant facts petitioners’ counsel then stated that the records had been destroyed as a result of a flood we permitted mr loch to proceed with his testimony but explained to petitioners’ counsel that mr loch’s testimony to the extent it attempted to substitute for business records was not helpful to the court we then permitted petitioners’ counsel to proffer additional testimony of mr loch mr bambrick’s proffer of mr loch’s testimony revealed that the testimony would show a transpositional error by the auditor and its effect on other years and would address supporting documents and the basis for the various objections that the service has and pure accounting items mr loch however then stated that the transpositional error had been corrected in the notices of deficiency that were before the court petitioners again attempted to introduce mr loch’s report into evidence as an expert report or as a factual report consistent with the ruling regarding the motion in limine we did not admit the report in evidence we explained to petitioners’ counsel that identifying accounting issues in the notices of deficiency as opposed to presenting credible_evidence of the deductions that petitioners claimed is not helpful to the court opinion i burden_of_proof the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer generally bears the burden of showing they are erroneous rule a 290_us_111 moreover deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any deduction claimed 503_us_79 this includes the burden of substantiation sec_6001 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_1_6001-1 e income_tax regs pursuant to sec_7491 the burden_of_proof as to factual matters may shift from the taxpayer to the commissioner under certain circumstances the record does not allow us to conclude that petitioners met the requirements for shifting the burden_of_proof under sec_7491 petitioners argue that the notices of deficiency are not entitled to the presumption of correctness and respondent bears the burden_of_proof because respondent’s determinations are without rational foundation and excessive however the cases petitioners cite such as 428_us_433 83_tc_269 and others are distinguishable because unlike the case at hand they involved determinations of unreported income petitioners also cite 704_f2d_326 6th cir a refund case in which the court_of_appeals for the sixth circuit agreed with the taxpayers that the tax_assessment at issue was not entitled to the presumption of correctness when neither the government nor the taxpayer had records to support the calculations coleman is also distinguishable unlike this case in coleman v commissioner supra pincite the government stipulated that the assessments had no evidentiary foundation respondent has not conceded that his determinations have no evidentiary foundation in fact respondent asserts that his determinations are supported by the evidence and are correct we conclude that the notices of deficiency are entitled to the presumption of correctness and petitioners bear the burden_of_proof ii procedural matters a mr loch’s report and testimony in their posttrial briefs petitioners contend that the court erred by refusing to allow mr loch to testify as an expert witness or as a fact witness regarding errors in the notices of deficiency petitioners contend that mr loch negotiated with the revenue_agent and the appeals employee and was thoroughly familiar with the facts according to petitioners the court should have allowed mr loch to testify as an expert witness because the case involves technical subjects such as a net_operating_loss_carryover 5petitioners contend in their posttrial brief that respondent presented no admissible evidence to call into question petitioners’ records to support the alleged deficiency however because the notices of deficiency are entitled to the presumption of correctness and because petitioners bear the burden_of_proof respondent does not need to present such evidence 6contrary to petitioners’ assertion we allowed mr loch to testify as a fact witness to the extent he had any firsthand knowledge of information relevant to this case mr loch’s testimony was not helpful because he was not sioux’s bookkeeper or the return preparer for the years at issue generally under rule of the federal rules of evidence expert testimony is admissible if it assists the court to understand the evidence or to determine a fact in issue see 118_tc_181 mr loch’s opinion about whether respondent’s adjustments in the notices of deficiency are proper does not assist the trier of fact to understand the evidence or to determine a fact in issue see fed r evid mr loch’s report stated petitioners’ litigation position summarized concessions and the remaining contested items and set forth his opinion as to whether the contested adjustments are proper in short mr loch’s expert report attempted to tell the court how to decide the issues was not helpful and was irrelevant as we observed in 136_tc_326 we may fairly reject the burden on the parties and on the court created by unreasonable unreliable and irrelevant expert testimony b petitioners’ hearsay objections before trial the parties submitted to the court a stipulation of facts accompanied by joint exhibits including the notices of deficiency neither party reserved any objection to any of the stipulations or to the attached joint exhibits at the commencement of trial petitioners’ counsel objected to the notices of deficiency as hearsay he stated that because the irs employee who had prepared them was not available for cross-examination the notices of deficiency were inadmissible as hearsay we overruled petitioners’ objection explaining that petitioners failed to reserve it in the stipulation of facts in the posttrial briefs petitioners contend that we erred when we admitted the exhibits because they were hearsay petitioners allege they were denied their due process rights when they were not permitted to cross-examine the irs employee who prepared the notices of deficiency as to how the notices of deficiency were prepared rule d provides that any objection to all or any part of a stipulation should be noted in the stipulation but the court will consider any objection to a stipulated matter made at the commencement of the trial or for good cause shown made during the trial in addition stipulations like contracts bind parties to the terms actually agreed upon rule e 87_tc_1451 the interpretation of a stipulation is determined primarily by ascertaining the intent of the parties and we construe the language of a stipulation pursuant to rules applicable to the construction of contracts stamos v commissioner supra pincite the preamble of the stipulation of facts states that the parties have the right to object to the admission of any facts and exhibits in evidence on the grounds of relevancy and materiality the preamble also states that either party has the right to object on other grounds but only if the objection was expressly reserved in the stipulations neither the preamble nor any of the stipulation paragraphs contain any objections by either party to any of the exhibits petitioners have offered no compelling reason why we should not enforce the terms of the preamble to which the parties agreed accordingly petitioners’ objections to the admission of the joint exhibits are untimely and we reject petitioners’ argument iii the adjustments at issue a schedule c other expense sec_1 schedule c other expenses for respondent disallowed deductions for dollar_figure of schedule c other expenses the explanation attached to the form_5278 shows that respondent calculated this amount on the basis of the analysis of sioux’s business checking accounts and the cash 7the preamble states it is hereby stipulated that for the purpose of this case the following statements may be accepted as facts and all exhibits referred to herein and attached hereto may be accepted as authentic and are incorporated in this stipulation and made a part hereof provided however that either party has the right to object to the admission of any such facts and exhibits in evidence on the grounds of relevancy and materiality but not on other grounds unless expressly reserved herein and provided further that either party may introduce other and further evidence not inconsistent with the facts herein stipulated expenses reported petitioners contend that in that analysis respondent improperly disallowed a meals and entertainment_expense_deduction of dollar_figure however respondent subtracts dollar_figure as the nondeductible portion of the meals and entertainment expense as his methodology requires respondent’s methodology in fact is consistent with the schedule c on which ms colvin also reported dollar_figure as the nondeductible portion of the meals and entertainment expense see sec_274 neither party explains what specific expense disallowance resulted in the dollar_figure adjustment because petitioners bear the burden_of_proof and they failed to convince us that respondent’s determination is incorrect we sustain respondent’s determination and schedule c other expenses on the and schedules c petitioners reported other expenses of dollar_figure and dollar_figure respectively ms wilks explained at trial that under the other expenses category sioux reported per_diem expenses paid to drivers ms wilks calculated the amounts by totaling per_diem_amounts in the payroll book the per_diem_amounts reimbursed the truck drivers for meals motels and other expenses while away from home in the notice_of_deficiency respondent disallowed dollar_figure and dollar_figure of those expenses for and respectively generally sec_162 allows a taxpayer to deduct ordinary and necessary expenses of carrying on the taxpayer’s trade_or_business sec_274 limits the amount allowable as a deduction under sec_162 for any expense for food beverages or entertainment to percent of the amount of the expense that otherwise would be allowable as a deduction the taxpayer must maintain sufficient records to substantiate the deduction see sec_6001 92_tc_661 it is petitioners’ failure to substantiate the disallowed portion of the per_diem expenses that is at issue mr bambrick stated at trial that if you want all of those records we certainly will furnish them here in washington or someplace else but what i’m saying to you is there’s going to be literally a hundred thousand records that we may have to bring in mr bambrick later reiterated that if petitioners brought in documents they would be in barrels and reviewing every truck trip and expense would take weeks he stated that he was ready to produce those documents at a location convenient to the court however mr bambrick then claimed that the records had been destroyed in a flood respondent’s counsel contends that 8the return explains this expense as travel allowance x we assume this means that petitioners deducted the per_diem expenses subject_to the limitation of sec_274 petitioners had nearly years to raise the issue of the destroyed records and to attempt to reconstruct any damaged records ms colvin then testified that someone had broken into the storage building where she kept records for approximately and tore copper lines out of the walls causing flooding according to ms colvin no one realized there was a flood for several months the records were stored in boxes that became soaked and the records had to be scooped up off the floor approximately months before the trial ms colvin cleaned out the building at which point the documents were unreadable ms colvin testified that no other documents are available mr bambrick claims that mr loch had reviewed those records and used them for his report after trial and as directed by the court respondent’s counsel provided petitioners with respondent’s workpapers to assist the parties in supplementing the record if the parties could agree on additional stipulations the parties did not agree on the admissibility of the workpapers nor did they offer 9after trial petitioners submitted to respondent’s counsel and the court a letter dated date from omni plumbing inc indicating that on date ms colvin requested an emergency service call because of the water in the building and a receipt from omni plumbing however the parties did not stipulate that the documents were admissible as evidence we note that the documents petitioners proffered indicate that the water problem occurred on or before date any additional stipulated facts or documents in the absence of a stipulation respondent now contends that a substantial portion of respondent’s workpapers is irrelevant because by examining them we would look behind the notice_of_deficiency we agree see 62_tc_324 some of the documents appear to be copies of various documents that petitioners submitted to the revenue_agent during audit petitioners did not identify any relevant portions of the documents or workpapers and did not move to reopen the record the joint status report describes petitioners’ position as follows the following pages of the documents contain relevant factual information to either support and or not support the statements made by and or on behalf of the tax payer sic and or the service consequently we limit our review to the record and do not consider unstipulated documents submitted by either party after trial ended petitioners properly bear the burden_of_proof see rule a generally sec_274 provides that no deduction is allowable for traveling expenses including meals_and_lodging while away from home unless the deduction is substantiated in accordance with the strict substantiation requirements of sec_274 and the regulations promulgated thereunder sec_1_274-5t temporary income_tax regs fed reg date provides that when a taxpayer’s records have been destroyed or lost due to circumstances beyond his control he is generally allowed to substantiate his deductions by reasonable reconstruction of his expenditures a taxpayer is required to try to salvage or reconstruct what he can see eg chong v commissioner tcmemo_2007_12 if the taxpayer establishes that the records were destroyed he must nevertheless substantiate each element of each expenditure under sec_274 see 122_tc_305 petitioners argue that they presented uncontradicted evidence as to how their records were prepared and maintained and how the tax returns were filed we disagree the oral testimony presented at trial addressed the paperflow and recordkeeping in very general terms only petitioners presented no credible_evidence for example of how many drivers they had how long on average they were away from home or how much the per_diem amount was petitioners failed to reasonably reconstruct the per_diem expenditures within the meaning of sec_1_274-5t temporary income_tax regs supra and we sustain respondent’s determination b schedule c gross_receipts respondent made no adjustment to petitioners’ schedule c gross_receipts petitioners contend that schedule c gross_receipts should be reduced by dollar_figure and dollar_figure for and respectively sioux operated on a cash_basis method_of_accounting for it reported schedule c gross_receipts of dollar_figure and its general ledger for shows the same amount of gross_receipts on the schedule c it reported gross_receipts of dollar_figure and the general ledger shows the same amount of gross_receipts petitioners presented no credible_evidence to prove that the gross_receipts reported on ms colvin’s and petitioners’ and schedules c respectively were not correct accordingly we reject petitioners’ argument that sioux’s schedule c gross_receipts as claimed on ms colvin’s and petitioners’ and returns respectively should be reduced c depreciation deduction on the schedule c petitioners reported a depreciation deduction of dollar_figure in the notice_of_deficiency respondent allowed an additional_depreciation deduction of dollar_figure petitioners contend that the additional_depreciation deduction should be dollar_figure petitioners bear the burden_of_proof see rule but they presented no credible_evidence or explanation to establish they are entitled to any additional_depreciation deduction accordingly petitioners are not entitled to the additional_depreciation deduction iv sec_6662 penalty for and generally sec_6662 and b authorizes the commissioner to impose a 20-percent penalty on the portion of an underpayment of income_tax attributable to negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and the term disregard includes any careless reckless or intentional disregard sec_6662 sec_1_6662-3 and income_tax regs disregard of rules or regulations is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a return position and is reckless if the taxpayer makes little or no effort to determine whether a rule_or_regulation exists under circumstances which demonstrate a substantial deviation from the standard of conduct that a reasonable person would observe sec_1_6662-3 income_tax regs see also 85_tc_934 sec_6662 and b also authorizes the commissioner to impose a 20-percent penalty if there is an under payment due to a substantial_understatement_of_income_tax an understatement means the excess of the amount of the tax required to be shown on the return over the amount of the tax which is shown on the return reduced by any rebate sec_6662 an understatement is substantial in the case of an individual if the amount of the understatement for the taxable_year exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 the commissioner bears the burden of production with respect to the taxpayer’s liability for the sec_6662 penalty and must produce sufficient evidence indicating that it is appropriate to impose the penalty see sec_7491 once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect or that the taxpayer had reasonable_cause or substantial_authority for the position see 116_tc_438 the exact amount of the understatement shall be computed as part of the rule calculations even if the understatement is not substantial respondent met his burden of production with respect to negligence by showing that petitioners claimed deductions to which they were not entitled petitioners had the burden of producing sufficient evidence to prove that respondent’s penalty determinations are incorrect see id pincite petitioners argue that the penalties do not apply because respondent failed to introduce any evidence however once the commissioner meets his burden of production under sec_7491 the taxpayer bears the burden of showing that the determination is incorrect petitioners failed to establish that they were not negligent or that the substantial_understatement_penalty should not applydollar_figure we have considered the remaining arguments made by the parties and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered under rule sec_6664 provides an exception from the penalty determination with respect to any portion of an underpayment if the taxpayer shows that there was reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion reliance upon the advice of a tax professional may establish reasonable_cause and good_faith see 469_us_241 petitioners do not argue that the exception of sec_6664 to the sec_6662 accuracy- related penalty applies nor does the record allow us to conclude that relief is appropriate
